IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-052-CV



JORDAN B. MONTIE,

	APPELLANT

vs.



CITY OF GIDDINGS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 92-15872-A, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM

	The parties have filed an agreement to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Agreed Motion
Filed:  May 4, 1994
Do Not Publish